Hammond, J.
The verdict shows that the jury must have found that at the time the aid was furnished to Edward Guyott, Jr., he had a settlement in Adams through his mother Mary, under and by virtue of St. 1874, c. 274, and St. 1878, c. 190, as amended, by St. 1879, c. 242; and the only question before us is whether the evidence warranted such a finding.
The evidence tends to show that in the spring of 1869 Mary Guyott came with her husband and children from Canada to Adams and lived there with them for five years, and then they all moved to some other town. The family were evidently of French extraction and appear to have always lived in Canada until the year they came to Adams, and it does not appear that the husband ever had a settlement in this State. Indeed the fair inference is that he never did have one. And it may fairly be inferred also upon the evidence that before moving to Adams Mary never acquired a settlement in this State. It is contended by the defendant that there was no evidence which would warrant a finding that she resided there without “ receiving relief as a pauper.” The evidence tended to show that all the time in Adams she was living with her husband and children, that shortly after his arrival in Adams the husband purchased provisions in considerable quantities, and that he went to work. There is nothing to show that he was aged, infirm or indolent. On the contrary the glimpses we get of him seem to show that he was active. The fair inference from the evidence is that he was an immigrant of middle age, able and willing to work, and *266that he kept his family together. Moreover the defendant made no attempt to show affirmatively that any aid had been furnished to the family or on its account. Upon this state of the evidence the jury might properly find that Mary had received no relief as a pauper during her residence in Adams. She was evidently twenty-one years of age when she came there, but being a married woman she had acquired no settlement until the passage of St. 1879, c. 242, (Somerville v. Boston, 120 Mass. 574,) and was therefore an unsettled person within the meaning of the phrase as used in- that statute and in St. 1874, c. 274. There can be no doubt upon the evidence that she was alive and in this. Commonwealth at the time of the passage of the later statute. The jury therefore could properly find that by her residence in Adams for five years she acquired by virtue of these statutes a settlement in that town. St. 18.74, c. 274. St. 1878, c. 190, § 1, cls. 1, 6. St. 1879, c. 242, § 2. Cambridge v. Boston, 130 Mass. 357. Dedham v. Milton, 136 Mass. 424. A settlement once acquired is presumed to continue until another is subsequently acquired, and it does not appear that she ever acquired another, or that Edward the pauper ever acquired a settlement except through her.

Exceptions overruled,.